          Case 1:18-cv-03501-JGK Document 223 Filed 03/04/19 Page 1 of 1



UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------------------X

DEMOCRATIC NATIONAL COMMITTEE,                                        Case No. 01:18-CV-3501-JGK-SDA

                                   Plaintiff,

                      v.                                              NOTICE OF MOTION

RICHARD W. GATES, III,

                           Defendant.

------------------------------------------------------------------X

                 PLEASE TAKE NOTICE that Richard W. Gates, III, will move this Court in

Courtroom 14A of the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street,

New York, NY 10007 on a date and at a time to be set by the Court, for an Order pursuant to

Federal Rule of Civil Procedure 12(b)(6) dismissing the Second Amended Complaint herein for

failure to state a claim against Mr. Gates.

                 PLEASE TAKE FURTHER NOTICE that Mr. Gates joins in, relies upon and

incorporates herein by reference, each and every argument, insofar as it applies to him, made by

each and every other defendant named in the Second Amended Complaint.

Dated: New York, New York
       March 4, 2019

                                                     FOX HORAN & CAMERINI LLP


                                                     By:     /s/ William M. Brodsky
                                                     William M. Brodsky, Esq.
                                                     Attorney for Defendant Richard W. Gates III
                                                     885 Third Avenue
                                                     New York, New York 10022
                                                     Tel. (212) 480-4800
                                                     E-mail: wmbrodsky@foxlex.com
